      Case 3:19-cv-02916-WHA Document 89 Filed 01/08/20 Page 1 of 2



     RICHARD B. KATSKEE*                                 JAMES R. WILLIAMS (SBN 271253)
 1   AMERICANS UNITED FOR SEPARATION                     GRETA S. HANSEN (SBN 251471)
     OF CHURCH AND STATE                                 LAURA S. TRICE (SBN 284837)
 2   1310 L Street NW, Suite 200                         MARY E. HANNA-WEIR (SBN 320011)
     Washington, DC 20005                                SUSAN P. GREENBERG (SBN 318055)
 3                                                       H. LUKE EDWARDS (SBN 313756)
     Tel: (202) 466-3234; Fax: (202) 466-3234
     katskee@au.org                                      OFFICE OF THE COUNTY COUNSEL,
 4                                                       COUNTY OF SANTA CLARA
     GENEVIEVE SCOTT*                                    70 West Hedding Street, East Wing, 9th Fl.
 5   CENTER FOR REPRODUCTIVE RIGHTS                      San José, CA 95110-1770
 6   199 Water Street, 22nd Floor                        Tel: (408) 299-5900; Fax: (408) 292-7240
     New York, NY 10038                                  mary.hanna-weir@cco.sccgov.org
 7   Tel: (917) 637-3605; Fax: (917) 637-3666
                                                         LEE H. RUBIN (SBN 141331)
     gscott@reprorights.org                              MAYER BROWN LLP
 8
     JAMIE A. GLIKSBERG*                                 Two Palo Alto Square, Suite 300
 9   LAMBDA LEGAL DEFENSE AND                            3000 El Camino Real
                                                         Palo Alto, CA 94306-2112
     EDUCATION FUND, INC.                                Tel: (650) 331-2000; Fax: (650) 331-2060
10   105 West Adams, 26th Floor                          lrubin@mayerbrown.com
     Chicago, IL 60603-6208
11   Tel: (312) 663-4413; Fax: (312) 663-4307            * Admitted Pro Hac Vice
12   jgliksberg@lambdalegal.org                          Counsel for Plaintiffs
                             UNITED STATES DISTRICT COURT
13
                           NORTHERN DISTRICT OF CALIFORNIA
14   COUNTY OF SANTA CLARA, TRUST WOMEN
     SEATTLE, LOS ANGELES LGBT CENTER,
15
     WHITMAN-WALKER CLINIC, INC. d/b/a
16   WHITMAN-WALKER HEALTH, BRADBURY-
     SULLIVAN LGBT COMMUNITY CENTER,
17   CENTER ON HALSTED, HARTFORD GYN
     CENTER, MAZZONI CENTER, MEDICAL
18   STUDENTS FOR CHOICE, AGLP: THE
     ASSOCIATION OF LGBTQ+ PSYCHIATRISTS,
19                                                            Case No. 3:19-cv-02916
     AMERICAN ASSOCIATION OF PHYSICIANS
20   FOR HUMAN RIGHTS d/b/a GLMA: HEALTH
     PROFESSIONALS ADVANCING LGBTQ                            [PROPOSED] FINAL JUDGMENT
21   EQUALITY, COLLEEN MCNICHOLAS,
     ROBERT BOLAN, WARD CARPENTER, SARAH                      Hon. William Alsup
22   HENN, and RANDY PUMPHREY,
23                        Plaintiffs,
24          vs.
     U.S. DEPARTMENT OF HEALTH AND
25   HUMAN SERVICES and ALEX M. AZAR, II, in
     his official capacity as SECRETARY OF HEALTH
26   AND HUMAN SERVICES,
27                        Defendants.

28

                             [PROPOSED] FINAL JUDGMENT — CASE NO. 3:19-cv-02916
       Case 3:19-cv-02916-WHA Document 89 Filed 01/08/20 Page 2 of 2




 1                                 [PROPOSED] FINAL JUDGMENT

 2          For the reasons detailed in the Court’s November 19, 2019, Order (ECF No. 87), the Court

 3   enters the following dispositions:

 4          Plaintiffs’ Motion for Summary Judgment (see ECF No. 70; State of California v. Azar et
 5   al., No. 3:19-cv-02769 (N.D. Cal.), ECF No. 113) is GRANTED. The challenged rule is set aside
 6   and shall be unenforceable.
 7          Defendants’ Motion to Dismiss Or, In the Alternative, for Summary Judgment (ECF No.
 8   64) is DENIED.
 9          Because Plaintiffs have received substantially all the relief they sought in this action, it is
10   unnecessary for the Court to reach the claims not addressed in the Court’s Order.
11                                                 8 day of January, 2020.
            Final Judgment is hereby entered this ____
12
13             January 8, 2020.
       Date: __________________                                       _____________________________
14                                                                    HONORABLE WILLIAM ALSUP
                                                                          United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                [PROPOSED] FINAL JUDGMENT—CASE NO. 3:19-cv-02916
